DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 6-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhanapal et al., U.S. Patent Application Publication 2017/0034745 (hereinafter Dhanapal).
	Regarding claim 1, Dhanapal discloses a method (disclosed is a method of wireless communication, according to [0065], Fig. 5B) comprising: 

determining, after receiving the indication, that at least one data connection of the remote unit is unable to be transferred to the second radio access network (the UE determines that all of the frequencies of the second RAT are determined to be frequencies that belong to a blacklist, according to [0077]-[0079], Fig. 5B [steps 520, 522, and 524]);
determining that the at least one data connection of the remote unit is able to be transferred to a third radio access network within a first time duration (the UE determines that said UE is able to redirect to a third RAT when all of the frequencies of the second RAT belong to the blacklist (whereby these frequencies are blacklisted for a predetermined duration, according to [0013], [0074]), according to [0079], Fig. 5B [step 524]); and 
transmitting, within the first time duration, a data connection request to reestablish the at least one data connection over the third radio access network (due to all of the frequencies of the second RAT currently being blacklisted, the UE initiates a redirection procedure to the third RAT, according to [0079], Fig. 5B [step 524]).
Claim 17 recites an apparatus comprising a receiver that performs the receiving step of claim 1, and a processor that performs the two determining steps of claim 1, and a transmitter that performs the transmitting step of claim 1.  Dhanapal discloses that the UE comprises a receiver, processor, and transmitter (the UE comprises a transceiver 
Regarding claim 2, Dhanapal discloses the method of claim 1, wherein the determining that the at least one data connection of the remote unit is able to be transferred to the third radio access network comprises evaluating, via the remote unit, a policy, wherein the policy indicates types of radio access networks allowed for each data connection (the UE examines the blacklist, which is a list of target frequencies of the various RATs that are banned [“policy”], whereby a given RAT may have all of its frequencies on said blacklist, according to [0076]-[0079]).
	Regarding claim 6, Dhanapal discloses the method of claim 1, wherein the remote unit is configured to support communication in the first radio access network, the second radio access network, and the third radio access network (the UE has the capability of communicating via the first, second, and third RATs, according to [0076]-[0079]).
	Regarding claim 7, Dhanapal discloses the method of claim 1, wherein the first radio access network supports connectivity to a first radio access type, the second radio access network supports connectivity to a second radio access type different from the first radio access type, and the third radio access network supports connectivity to a third radio access type different from the first radio access type and different from the second radio access type (the three RATs are distinct from each other, according to [0054]-[0056]).
	Regarding claim 8, Dhanapal discloses the method of claim 1, wherein the at least one data connection comprises a plurality of data connections (the UE receives a 
	Regarding claim 9, Dhanapal discloses the method of claim 1, wherein the at least one data connection comprises a protocol data unit session (the UE engages in PDU communications with an eNB, according to [0040], [0044]).
	Regarding claim 10, Dhanapal discloses the method of claim 1, wherein the third radio access network comprises a non-third generation partnership project radio network (the third RAT may be a non-3GPP network, such as WiMAX, according to [0056]).
	Regarding claim 11, Dhanapal discloses the method of claim 1, wherein the third radio access network comprises a wireless local area network (he third RAT may be a Wi-Fi network, according to [0056]).
	Claim 18 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanapal as applied to claims 1-2 and 17-18 above, in view of Dao et al., U.S. Patent Application Publication 2019/0394279 (hereinafter Dao).
	Regarding claim 3, Dhanapal discloses all the limitations of claim 2.
	Dhanapal does not expressly disclose that the policy is a user equipment route selection policy that has been provided to the remote unit or pre-configured in the remote unit.
	Dao discloses that the policy is a user equipment route selection policy that has been provided to the remote unit or pre-configured in the remote unit (a policy and control function (PCF) provides a UE route selection policy (USRP) to a UE, according to [0052], [0198]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanapal with Dao such that the policy is a user equipment route selection policy that has been provided to the remote unit or pre-configured in the remote unit.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize UE operation (Dao:  [0005]).
	Regarding claim 4, Dhanapal discloses all the limitations of claim 1.
	Dhanapal does not expressly disclose that in response to the remote unit being registered via the third radio access network, sending, via the remote unit, a protocol data unit session establishment request via the third radio access network.
	Dao discloses that in response to the remote unit being registered via the third radio access network, sending, via the remote unit, a protocol data unit session 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanapal with Dao such that in response to the remote unit being registered via the third radio access network, sending, via the remote unit, a protocol data unit session establishment request via the third radio access network.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize UE operation (Dao:  [0005]).
	Regarding claim 5, Dhanapal discloses all the limitations of claim 1.
	Dhanapal does not expressly disclose that in response to the remote unit not being registered via the third radio access network, connecting, via the remote unit, to the third radio access network and sending a registration request.
	Dao discloses that in response to the remote unit not being registered via the third radio access network, connecting, via the remote unit, to the third radio access network and sending a registration request (a UE transmits a registration request message, according to [0168]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanapal with Dao such that in response to the remote unit not being registered via the third radio access network, connecting, via the remote unit, to the third radio access network and sending a registration request.
	One of ordinary skill in the art would have been motivated to make this modification in order to optimize UE operation (Dao:  [0005]).
. 

Allowable Subject Matter
10.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645